DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious a device for analyzing the elemental composition of a liquid sample comprising all the specific elements with the specific combination including a direct current (DC) power supply or a potentiostat/galvanostat and a high voltage power supply are configured to be in electrical contact with said electrodes through switches, wherein the switches are configured to selectively connect the electrodes either to said DC power supply/ potentiostat/ galvanostat or to a high voltage power supply, wherein said DC power supply/ potentiostat/ galvanostat provides DC voltage to the electrodes for electrodeposition of analytes on one or both electrode surfaces as well as for providing a reverse polarity voltage in order to clean the electrodes, wherein the high voltage power supply creates an electric discharge between the electrodes in set forth of claim 60, wherein dependent claims 61-74 are allowable by virtue of dependency on the allowed claim 60.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 14, 2022


							/SANG H NGUYEN/                                                                                          Primary Examiner, Art Unit 2886